Exhibit 10.4

EMPLOYMENT AGREEMENT

AGREEMENT made and entered into as of the 9th day of July, 2002 by and between
Beverly National Corporation, a Massachusetts corporation having its principal
place of business at 240 Cabot Street in Beverly, Massachusetts 01915
(“Company”), and Donat Fournier with a principal residence of 17 Homestead Road
in West Simsbury, Connecticut 06092-2227 (the “Employee”).

W I T N E S S E T H    T H A T:

WHEREAS the Company wishes to employ the Employee as its President and as the
President of The Beverly National Bank, a wholly-owned subsidiary of the Company
(the “Bank”); and

WHEREAS the Employee desires to be so employed.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Term. The period of employment of the Employee under this Agreement shall be
deemed to commence as of August 1, 2002 and shall continue in effect through
July 31, 2005. On July 31, 2005 and on each subsequent anniversary thereof, the
term of this Agreement shall automatically extend for an additional year unless,
not later than the proceeding January 31st either party notifies the other by
written notice of his or its intent not to extend the same. Notwithstanding the
foregoing provisions of this Section 1, his employment shall terminate in any
event upon the Employee’s attainment of age sixty-six (66) or, if earlier, the
normal retirement age provided in the Bank’s retirement plan, and the Employee
may resign from, and terminate his employment by, the Company at any time upon
ninety (90) days prior written notice to the Company.

2. Capacity.

(a) At all times during the term hereof, the Company shall employ the Employee
as its President and Chief Executive Officer. In such capacity, the Employee
shall be assigned only such duties and tasks as are appropriate for a person in
the position of President and Chief Executive Officer, and he shall be subject
to the supervision of the Board of Directors of the Company. The Company shall
employee the Employee on full-time basis, and (subject to the last sentence of
this paragraph) the Employee shall devote his full time and professional efforts
to the performance of his duties as President of the Company and any office he
may hold in each of its subsidiaries. It is the intention of the Company and the
Employee that the Employee shall have full discretionary authority to control
the day-to-day operations of the Company and each subsidiary of the Company and
to incur such obligations on behalf of such entities as may be required in the
ordinary course of their business. The Company encourages participation by the
Employee on community boards and committees and in activities generally
considered to be in the public interest, but the Company shall have the right to
approve the Employee’s participation on such other boards and committees as may
conflict with the Company’s own business or demands upon the Employee’s time.

(b) During the period of his employment by the Company the Employee agrees to
serve as President and Chief Executive officer of the Bank without additional
compensation, except for reimbursement for all reasonable out-of-pocket
expenses. In the event that during the term of his employment the Employee is
terminated as President and Chief Executive Officer of the Bank involuntarily
without Cause, as hereinafter defined (except that for such purpose such
definition shall refer to the Bank rather than the Company), the Employee shall
have the right to resign as President of the Company for Good Reason, in which
case he shall be entitled to the benefits set forth in Section 8(d).

(c) The Company represents that Employee has been duly elected a director of the
Company and of the Bank effective August 1, 2002.



--------------------------------------------------------------------------------

(d) The Company agrees to propose to its shareholders at each Annual Meeting of
Shareholders during the term hereof for which he is otherwise eligible, the
reelection of the Employee as a Director of the Company, to vote for the
reelection of the Employee as a Director of the Bank and to cause Employee to be
employed as the President and Chief Executive officer of the Company and the
Bank.

3. Compensation and Benefits.

(a) Base Compensation. The Company shall pay to the Employee in equal monthly
installments a base annual salary in the amount of Two Hundred Thousand Dollars
$200,000.00) Dollars. The base annual salary of the Employee shall be adjusted
upward from time to time in the sole discretion of the Company, in which case
such increased amount shall thereafter constitute the Employee’s base annual
salary. It is the intention of the Company to compensate the Employee at a level
at least comparable to the compensation of persons employed in the position of
President and Chief Executive Officer of companies engaged in New England in
activities substantially similar to those of the Company and having
approximately the same combined gross assets as the Company and its
subsidiaries.

(b) Benefits. At all times during the term of this Agreement, the Company shall
provide or cause to be provided to the Employee the benefits set forth on
Exhibit A to this Agreement, together with such other benefits as may from time
to time be provided generally for executive officers of the Company or the Bank.
The Employee shall maintain adequate records of all reimbursable expenses
necessary to satisfy reporting requirements of the Internal Revenue Code and
applicable Treasury regulations.

4. Non-Competition. At all times during which the Employee is employed by the
Company under this Agreement and for a period of one (1) year thereafter, the
Employee shall not, directly or indirectly, as an employee of any person or
entity (whether or not engaged in business for profit), individual proprietor,
partner, stockholder, director, officer, joint venturer, investor, lender or in
any other capacity whatever (otherwise than as holder of less than ten
(10) percent of any securities publicly traded in the market) compete within
(i) the City of Beverly, Massachusetts, or the Towns of Hamilton or Manchester,
Massachusetts, or (ii) municipalities contiguous to the City of Beverly,
Massachusetts, the Town of Hamilton, Massachusetts, or the Town of Manchester,
Massachusetts or (iii) any other Cities or Towns in which the Bank may locate
during the term of this Agreement, with the business of the Company or any of
its subsidiaries, as such businesses are constituted at any time during the term
of this Agreement. For purposes of this Section 4, the Employee’s ownership of
or employment by an institution doing business in Beverly, Massachusetts,
Hamilton, Massachusetts, Manchester, Massachusetts, in municipalities contiguous
to Beverly, Hamilton or Manchester, Massachusetts or in such other Cities or
Towns, but having its principal place of business elsewhere, shall not
constitute competition hereunder so long as the Employee does not solicit
business in Beverly, Hamilton, or Manchester, in such contiguous municipalities,
or in such other Cities or Towns, as the case may be.

5. No Solicitation of Employees. At all times during which the Employee is
employed under this Agreement and for a period of one (1) year thereafter, the
Employee shall not, directly or indirectly, employ, attempt to employ, recruit
or otherwise solicit, induce or influence to leave his employment any employee
of the Company or its subsidiaries. This Section shall not apply to solicitation
by a future employer of Employee who takes such actions without the assistance
or consent of the Employee.

6. No Disclosure of Information. The Employee shall not at any time divulge,
use, furnish, disclose or make accessible to anyone other than the Company or
any of its subsidiaries any knowledge of information with respect to
confidential or secret data, procedures or techniques of the Company or any of
its subsidiaries, provided, however, that nothing in this Section 6 shall
prevent the disclosure by the Employee of any such information which at any time
comes in to the public domain other than as a result of the violation of the
terms of this Section 6 by the Employee or which is otherwise lawfully acquired
by the Employee.

7. Termination of Employment. The employment of the Employee shall terminate on
the earliest to occur of the following dates:

(a) The expiration of the term hereof as provided in Section 1 hereof or as from
time to time extended;

 

2



--------------------------------------------------------------------------------

(b) The Employee’s resignation from the Company or the death or disability of
the Employee;

(c) Upon the election of the Company, for Cause, as hereinafter defined, after
ten (10) business days’ prior written notice to the Employee and by an
affirmative vote of not less than three fourths (3/4) of the entire Board of the
Company at a meeting held for such purpose at which the Employee shall be
granted an opportunity to be heard, for Cause, as hereinafter defined. For
purposes of this Agreement, the Company shall be deemed to have “Cause” to
terminate the employment of the Employee under this Agreement only if:

 

  (i) The Employee is convicted by a court of competent jurisdiction of any
criminal offense involving dishonesty or breach of trust;

 

  (ii) The Employee shall commit an act of fraud materially evidencing bad faith
toward the Company or any of its subsidiaries;

 

  (iii) The Employee fails (after demand and an opportunity to correct as set
forth below) to substantially perform the duties reasonably assigned to him by
the Board of Directors of the Company which are normal and customary for an
Employee in a similar position in a substantially similar company in
Massachusetts (other than any such failure resulting from the Employee’s
incapacity due to physical or mental illness). The Board shall first make a
written demand for substantial performance to Employee by the Board of Directors
of the Company. Such demand shall specifically identify the objective and
reasonable standards which such board believes that Employee has not
substantially performed such duties. Such demand shall also specify a reasonable
time for Employee to demonstrate objectively to the Board of Directors of the
Company that he has substantially performed the duties reasonably assigned to
him.

(d) At the election of the Employee, for Good Reason, as hereinafter defined,
after ten (10) business days written notice of the basis thereof to the Company
if during such period the Company shall not cure the basis thereof. For the
purpose of this Agreement, the Employee shall be deemed to have “Good Reason” to
terminate his employment only if the Company is in material breach of this
Agreement or any other written agreement the Company may have with the Employee,
or if the Employee resigns as President of the Company as provided in Subsection
2b hereof.

(e) Upon the election of the Company, without Cause (as hereinabove defined),
after ten (10) business days prior written notice to the Employee and by the
affirmative vote of not less than a majority of the entire Board of the Company
at a meeting held for such purposes at which the Employee shall be granted an
opportunity to be heard, for any reason other than Cause.

8. Payments Upon Termination of Employment.

(a) Payments Upon Death. If at any time while he is employed hereunder the
Employee shall die, in addition to all other benefits to which he or his
personal representatives may be entitled, the Company shall pay to his
designated beneficiary or, if no such beneficiary exists, to his estate, for a
period of three (3) months following the Employee’s death, such amounts of base
annual salary as the Employee would have been entitled to receive during said
period (and at the times he would have been entitled to receive them) had he
remained alive.

(b) Payments Upon Disability. If at any time during the term of this Agreement,
in the opinion of a physician mutually agreeable to the Company and the
Employee, the Employee shall be determined to be unable to render services
hereunder due to physical or mental illness or accident, in addition to all
other benefits to which he or his personal representatives may be entitled, the
Employee shall be entitled to receive all benefits payable to him under the
Bank’s long-term disability income plan. Notwithstanding the above, the Employee
will be deemed to be disabled if he has been unable for one hundred eighty
(180) consecutive days to render services required to be rendered by him during
the term hereof.

(c) Payments upon Expiration of Term Without Renewal. In the event that
employment pursuant to this Agreement shall expire without renewal, the Employee
shall be entitled to receive compensation through the date of expiration and
shall be entitled to purchase at Bank’s book value any Bank-owned automobile
then being used by him.

 

3



--------------------------------------------------------------------------------

(d) Payments Upon Termination Without Cause or for Good Reason. If at any time
during the term of this Agreement (as provided in Section 1 hereof) the
employment of the Employee is terminated (i) voluntarily for Good Reason or
(ii) involuntarily for any reason except for termination for Cause under
Section 7c, as heretofore defined, then in such case:

 

  (i) Within five days after such termination, the Company shall pay to the
Employee (or to his personal representative in case of death), the sum of all
accrued and unpaid compensation through the date of such termination, plus a
lump sum amount equal to twelve months’ base annual salary as in effect as of
the date of such termination.

 

  (ii) The Company shall maintain or cause to be maintained in effect for the
Employee for a period of twelve months following such termination, at the
Company’s sole expense, all group insurance (including life, health, accident
and disability insurance) and all other employee benefit plans, programs or
arrangements (other than the Bank’s retirement plan, the Bank’s profit-sharing
plan, and the Company’s employee stock ownership plan), in which the Employee
was participating at any time during the twelve (12) months preceding such
termination.

 

  (iii) The Employee shall be entitled to purchase at Bank’s book value any
Bank-owned automobile then being used by him.

 

  (iv) The Employee shall not be required to mitigate the amount of any payment
provided for in this Section 8(d) by seeking employment or otherwise.

In the event that the Employee’s participation in any of the foregoing plans,
programs or arrangements (including those contemplated by Subsection (d) hereof)
is barred by law or otherwise, or in the event that any such plan, program or
arrangement is discontinued or the benefits thereunder are materially reduced
during such period, the Company shall provide the Employee with benefits
substantially similar to those to which the Employee was entitled immediately
prior to the date of his termination of employment. Upon expiration of the
period of coverage provided hereunder, the Employee shall be provided with the
opportunity to have assigned to him at no cost and with no appointment of
prepaid premiums any assignable insurance owned by the Company or any of its
subsidiaries and relating specifically to the Employee.

9. Payments upon Termination for Cause. If at any time during the term of this
Agreement, Employee is terminated for Cause pursuant to Section 7(c) hereof, the
Company shall pay Employee, to the extent it has not been previously paid, an
amount equal to Employee’s full base salary through the date of Employee’s
termination of employment at the rate in effect at that time and the Company
shall have no further obligation to Employee under this Agreement.

10. Notices. Notices under this Agreement shall be in writing and shall be
mailed by registered or certified mail, effective upon receipt, addressed as
follows:

 

  (a) To the Company: Beverly National Corporation

240 Cabot Street

Beverly, Massachusetts 01915

Attention: Treasurer

 

  (b) To the Employee: Mr. Donat Fournier

17 Homestead Road

West Simsbury, CT 06092-2227

Either party may by notice in writing change the address to which notices to it
or him are to be addressed hereunder.

 

4



--------------------------------------------------------------------------------

10. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Boston,
Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Notwithstanding the pendency of any such dispute or
controversy, the Company will pay the Employee promptly an amount equal to his
full compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, base salary) and shall provide or cause to be
provided to the Employee all compensation, benefits and insurance plans in which
he was participating when the notice giving rise to the dispute was given, until
the dispute is finally resolved. Amounts paid under this Section 10 are in
addition to all other amounts due under this Agreement and shall not be offset
against or reduce any other amounts due under this Agreement. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that the Employee shall be entitled to seek specific performance of his
right to be paid as specified in this Section 10.

11. Miscellaneous.

(a) Indemnification. During the period of his employment hereunder, the Company
agrees to indemnify the Employee in his capacity as a director and officer of
the Bank, the Company, and, each subsidiary of either, all to the maximum extent
permitted under the laws of the Commonwealth of Massachusetts and applicable
banking rules and regulations. The provisions of the Section 11(a) shall survive
expiration or termination of this Agreement for any reason whatsoever.

(b) Legal Fees. The Company shall pay to the Employee all reasonable legal fees
and expenses incurred by him in contesting or disputing any termination of this
Agreement or in seeking to obtain or enforce any right or benefit provided by
this Agreement, provided that the final resolution of such matter principally is
in Employee’s favor.

(c) Entire Agreement. This Agreement constitutes the entire Agreement between
the parties and may not be changed except by a writing duly executed and
delivered by the Company and the Employee in the same manner as the Agreement.

(d) Governing Law. This Agreement is governed by and shall be construed in
accordance with the laws of the Commonwealth of Massachusetts. Employee agrees
that it supersedes in all respects any prior agreement between the Company or
the Bank and the Employee.

(e) Binding Effect; Non-Assignability. This Agreement shall be binding upon the
Company and inure to the benefit of the Company and its successors. Neither this
Agreement nor any rights arising hereunder may be assigned or pledged by the
Employee during his lifetime. This Agreement shall inure to the benefit of and
be enforceable by the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

(f) Time is of the Essence. It is expressly understood by the Obligors that time
is of the essence in performance of all terms and conditions of this Agreement.

(g) Duplicate Originals. Two or more duplicate originals of this Agreement may
be signed by the parties hereto, each of which shall constitute one and the same
instrument.

(h) Captions. The caption of the sections of this Agreement are for the purpose
of convenience only and are not intended to be a part of this Agreement and
shall not be deemed to modify, explain, enlarge or restate any of the provisions
in this Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed the within instrument as a
sealed document as of the date first above written.

 

ATTEST     BEVERLY NATIONAL CORPORATION /s/ Paul Germano     By:   /s/ Alice B.
Griffin         Its Duly Authorized Representative       /s/ Donat A. Fournier  
    Donat A. Fournier, Individually

 

6



--------------------------------------------------------------------------------

EXHIBIT A

TO

EMPLOYMENT AGREEMENT

BY AND BETWEEN

BEVERLY NATIONAL CORPORATION

AND

DONAT FOURNIER

DATED: July 9, 2002

 

1. Automobile - The Employee shall be entitled to the exclusive use of an
automobile the value of which shall not be unreasonable in view of the
Employee’s position consistent with Company policy. The automobile may be
replaced every three (3) years or seventy thousand (70,000) miles, whichever
occurs first.

 

2. Vacation - The Employee shall be entitled to five (5) weeks paid vacation in
each calendar year during the term of the Agreement. A vacation period should
not be for more than four weeks or less than two weeks. The Employee shall also
be entitled to all paid holidays recognized by the Bank.

 

3. Club Memberships - Upon concurrence of the Board of Directors of the Company
the Employee shall be entitled to reimbursement for club membership fees and
dues at a local country club of his choice and consistent with Internal Revenue
Service Regulations, such other club membership fees and dues as shall be
determined to be in the best interests of the Company.

 

4. Conventions, Seminars and Travel - The Employee shall be entitled at no
expense to the Employee to attend conventions and seminars consistent with the
business of the Company and the Bank and his position therewith.

 

5. General Reimbursement - The Employee shall be entitled to reimbursement for
any and all expenses incurred by him reasonably related to and incurred on
account of advancement of the interests of the Bank.

 

6. Pension Plan - The Employee shall be entitled to participate in the Bank’s
retirement plan as amended from time to time.

 

7. 401(k) Profit Sharing Plan - The Employee shall be entitled to participate in
the Bank’s 401(k) profit sharing plan as amended from time to time.

 

8. Incentive Stock Option Plan - The Employee shall be entitled to participate
in the Company’s incentive stock options plans in effect from time to time.

 

9. Directors’ Plan - The Employee shall be entitled to participate in the
Company’s Directors’ Plans in effect from time to time. The Employee shall not
be entitled to receive fees for attendance at meetings of the Board or of any
committees thereof.

 

10. Employee Stock Ownership Plan - The Employee shall be entitled to
participate in the Company’s employee stock ownership plan in effect from time
to time.

 

11. Insurance - The Employee shall be entitled to participate in all insurance
programs and benefits as outlined and subject to the limitations contained in
the Summary of Employee Benefits maintained by the Company or the Bank including
life, health, accident and disability. The Company shall reimburse Employee for
his COBRA health insurance cost prior to Employee’s eligibility under the
Company’s health insurance plan. The Company shall provide Employee with key man
life insurance in such amounts as shall be mutually agreed upon.

 

12. Moving expenses to cover the cost of the amount of all household goods and
furnishings from West Simsbury, Connecticut to a community within the Company’s
present service area and for reasonable temporary lodging expenses, which in the
aggregate shall not exceed $15,000.

 

13.

Bank’s Incentive Plan - The Employee will be entitled to participate in the
Bank’s incentive plan in effect from time to time. Targets are determined
annually at budget time. Awards for President/CEO range from 0% to 40%

 

7



--------------------------------------------------------------------------------

 

of cash compensation of President/CEO. For employment through December 31, 2002,
Employee shall receive a bonus of $35,000, payable not later than March 31,
2003.

 

14. Signing Bonus of Treasury Stock - The Company shall award Employee, as
bonuses, 500 shares of Company’s common stock on each of August 1,
2003, August 1, 2004, August 1, 2005, August 1, 2006 and August 1, 2007,
provided that Employee’s employment with the Company (or any successor) has not
been previously terminated as a result of resignation, death, disability or for
Cause. A Certificate shall be issued as soon as practical after each such award
and such compensation shall be included in Employee’s W-2 compensation.

 

15. Supplemental Executive Retirement Plan - The plan will be set forth in a
separate agreement to be agreed by Company and Employee, based upon Employee’s
existing plans and Company contributions in the future.

 

16. Change in Control Protection - The protection is set forth in the separate
agreement dated as of the date hereof.

 

8



--------------------------------------------------------------------------------

AMENDMENT TO EMPLOYMENT AGREEMENT

as of January 25, 2005

Donat Fournier, President

Beverly National Corporation

240 Cabot Street

Beverly, MA 01915

Dear Don:

Reference is made to your Employment Agreement dated July 9, 2002 between us
(the “Agreement”). This letter confirms our understanding that in consideration
of valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the terms of Section 1 of the Agreement are hereby amended to
provide as follows:

1. Term. The period of employment of the Employee under this Agreement shall be
deemed to commence as of August 1, 2002 and shall continue in effect through
July 31, 2008. On July 31, 2008 and on each subsequent anniversary thereof, the
term of this Agreement shall automatically extend for an additional year unless,
not later than the proceeding January 31st, either party notifies the other by
written notice of his or its intent not to extend the same. Notwithstanding the
foregoing provisions of this Section 1, his employment shall terminate in any
event upon the Employee’s attainment of age sixty-six (66) or, if earlier, the
normal retirement age provided in the Bank’s retirement plan, and the Employee
may resign from, and terminate his employment by, the Company at any time upon
ninety (90) days prior written notice to the Company.

All other provisions of the Agreement remain in full force and effect.

Please sign below to indicate your concurrence with the foregoing.

 

    Sincerely,     BEVERLY NATIONAL CORPORATION       By:   /s/ Alice B. Griffin
WITNESS:     AGREED: /s/ Paul J. Germano     /s/ Donat A. Fournier     Donat A.
Fournier

 

9



--------------------------------------------------------------------------------

AMENDMENT TO EMPLOYMENT AGREEMENT

as of August 16, 2005

Donat A. Fournier

President

240 Cabot Street

Beverly, MA 01915

Dear Don:

Reference is made to your Employment Agreement dated July 9, 2002, as amended
January 25, 2005 (the “Agreement”). This letter confirms our understanding that
in consideration of valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the terms of Exhibit A of the Agreement are hereby
amended to delete Item 12 and replace same with new Item 12 which provides as
stated below:

12. Restricted Stock Plan. The Employee shall be entitled to participate in the
Company’s Restricted Stock Plan. However, the Employee is not eligible to
participate in the Director’s Non-Qualified Stock Option Plan.

All other provisions of the Agreement remain in full force and effect.

Please sign below to indicate your concurrence with the foregoing.

 

    Sincerely,     BEVERLY NATIONAL CORPORATION       By:   /s/ Paul J. Germano
WITNESS:     AGREED: /s/ Elizabeth A. Thompson     /s/ Donat A. Fournier    
Donat A. Fournier

 

10



--------------------------------------------------------------------------------

AMENDMENT

TO

EMPLOYMENT AGREEMENT

Reference is made to the Employment Agreement dated as of July 9, 2002, as
amended effective as of January 25, 2005, and further amended effective as of
August 16, 2005 (the “Agreement”) by and between Beverly National Corporation, a
Massachusetts corporation having its principal place of business in Beverly,
Massachusetts (therein and hereinafter referred to as the “Company,” and
together with The Beverly National Bank, a wholly owned subsidiary, therein and
hereinafter referred to as the “Bank”) and Donat Fournier (therein and
hereinafter referred to as the “Employee”).

WHEREAS, the Company and the Employee now desire to amend the Agreement,
effective January 1, 2005, with respect to any provisions, features or
arrangements of the Agreement that provide for the deferral of compensation that
would otherwise be subject to Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), to conform each such provision, feature and arrangement
to the requirements of paragraphs (2), (3) and (4) of Code Section 409A;

NOW, THEREFORE, for valuable consideration paid, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Employee hereby amend the
Agreement, effective January 1, 2005, as follows:

 

  1. Section 8(d)(i) is amended by deleting the period at the end of the first
and only sentence of such Section and by inserting in lieu thereof the
following:

“; provided that if the Employee is then a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and the payment is treated as being made on account of
separation from service pursuant to Section 409A(a)(2)(A)(i) of the Code, the
lump sum amount shall be payable to the Executive pursuant to this
Section 8(d)(i) beginning on the first day of the seventh month following on the
date of such termination.”

 

  2. Section 8(d)(ii) is amended by deleting such Section in its entirety and by
inserting in lieu thereof the following:

“The Company shall maintain or cause to be maintained in effect for the Employee
for a period of twelve months following such termination, at the Company’s sole
expense, all medical and dental group insurance in which the Employee was
participating at any time during the twelve (12) months preceding such
termination, to the extent that such medical and dental insurance coverage
continuation constitutes an arrangement excluded from the application of
Section 409A of the Code.”

 

  3. Section 11 is amended by adding the following new subsection (i):

“(i) Interpretation. It is the intent of the Company and the Employee that the
provisions of this Agreement and all amounts payable to the Employee hereunder
meet the requirements of Section 409A of the Code, to the extent applicable to
this Agreement and such payments, and the Agreement shall be interpreted and
construed in a manner consistent with such intent. Recognizing such intent and
the limited guidance currently available regarding the application of
Section 409A, the Company and the Employee agree to cooperate in good faith in
preparing and executing, at such time as sufficient guidance is available under
Section 409A and from time to time thereafter, one or more amendments to this
Agreement as may reasonably be necessary solely for the purpose of assuring that
this Agreement and all amounts payable to the Employee hereunder meet the
requirements of Section 409A; provided that no such amendments shall increase
the cost to the Company of providing the amounts payable to the Employee
hereunder; and provided further that any such amendment that relates to amounts
deferred in one or more taxable years beginning before January 1, 2005 shall be
rendered null and void to the extent the amendment constitutes a material
modification of the Agreement within the meaning of Section

 

11



--------------------------------------------------------------------------------

885(d)(2)(B) of the American Jobs Creation Act of 2004 (the “Act”), unless
(i) such modifications are pursuant to guidance issued by the U.S. Treasury
under Section 885(f) of the Act, or (ii) the parties expressly agree that the
amounts deferred prior to 2005 may be treated as deferred after 2004 for
purposes of Section 409A due to such amendment.”

 

  4. Section 13 of Exhibit A is amended by adding the following sentence after
the fourth and final sentence of such Section:

“Effective January 1, 2005, awards under the Bank’s incentive plan, if
applicable, shall be payable on May 1 of the first calendar year after the
calendar year to which the award relates.”

IN WITNESS WHEREOF, the Employee and the Company have duly executed on this 9th
day of January, 2007 and adopted this Amendment to the Agreement, effective as
of January 1, 2005.

 

BEVERLY NATIONAL CORPORATION By:   /s/ Michael O. Gilles   A Duly Authorized
Representative

 

EMPLOYEE /s/ Donat Fournier Donat Fournier

 

12